Citation Nr: 0526996	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of removal of left medial meniscus with 
degenerative joint disease currently evaluated as 10 percent 
disabling.  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1950 until 
October 1953.  

In an October 2002 rating decision, the RO granted the 
veteran service connection of a left knee disability.  A 10 
percent disability rating was assigned effective June 14, 
1999.  

In July 2003, the RO received the veteran's claim of 
entitlement to an increased rating for his service-connected 
left knee disability as well as an initial claim of 
entitlement to TDIU.  This appeal arises from the January 
2004 rating decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
which continued the 10 percent disability rating for the 
service-connected left knee disability and denied the 
veteran's claim of entitlement to TDIU.  

In September 2005, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

For good cause shown, namely the veteran's age, his motion 
for advancement on the Board's docket was granted.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action by him is required. 




FINDINGS OF FACT

1.  The left knee arthritis disability is manifested by 
evidence of flexion limited to 100 degrees, pain, and pain on 
use.

2.  The left knee disability is also manifested by slight 
instability, with no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2004).

2.  The criteria for a separate 10 percent evaluation for 
slight instability of left knee are met. 38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.71a, Diagnostic 
Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board notes that VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify the claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In this regard, the United States Court of Appeals for 
Veterans Claims has held that a notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
addition, the Court held that a notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must accomplish 
the following: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

VA has informed the veteran of the information and evidence 
necessary to substantiate the claim by deferred rating 
decision issued in September 2003.  In that decision the VA 
informed the veteran of the specific evidentiary deficiencies 
with respect to his claim of entitlement to an increased 
rating for his service-connected left knee disability.  
Moreover, the September 2003 deferred rating decision alerted 
the veteran to the requirements of the VCAA and also advised 
the veteran that he had the opportunity to supply additional 
information and evidence in support of his claim.  
Additionally, VA sent the veteran a statement of the case in 
July 2004 and a supplemental statement of the case in 
November 2004 which also informed him of the evidence 
considered, the legal criteria, and the analysis of the 
claim, including identification of elements for which 
evidence was deficient.

By these communications, VA has informed the veteran of the 
evidence necessary to substantiate the claim.  In response, 
the veteran identified sources of treatment, and records from 
these sources are associated with the claims file.  The 
veteran has been informed of the information and evidence not 
of record that is necessary to substantiate the claim, of the 
information and evidence he was expected to provide, of the 
information and evidence that VA would seek to obtain, and of 
the need to provide any information and evidence in his 
possession pertinent to the claim.  With respect to notice to 
the veteran that he provide any information and evidence in 
his possession pertinent to the claim, as noted above the 
September 2003 deferred rating decision specifically advised 
the veteran that he had the opportunity to provide additional 
evidence.  Moreover, the July 2004 statement of the case and 
the November 2004 supplemental statement of the case 
explicitly informed the veteran that any information or 
evidence in his possession which was pertinent to this claim 
was requested by VA.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA's or the claimant's responsibilities with 
respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
deferred rating decision and statement and supplemental 
statement of the case subsequently issued, fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA outpatient medical 
records, private treatment records and Social Security 
Administration (SSA) records.  The Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

During the course of the claim, the veteran was accorded a VA 
Compensation and Pension (C & P) examination, in August 2003.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's left knee 
disability since he was last examined.  Private treatment 
records from December 2003 and June 2004 have been obtained.  
As discussed in greater detail below, the records do not 
document a material change in the severity of the veteran's 
condition.  There are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  In September 2005, the veteran 
presented personal testimony at a Travel Board Hearing before 
the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased ratings in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, such as in this case, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

The veteran seeks an increased evaluation for his service-
connected left knee disability, which has been rated by the 
RO as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Essentially, he contends that 
the disability of his knee comprises a greater limitation 
than the currently assigned 10 percent disability rating.  

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The veteran's left knee disability is currently evaluated 
under Diagnostic Code (DC) 5010 [Arthritis, due to trauma] 
due to x-ray evidence of degenerative joint disease.  
The criteria of DC 5010 for traumatic arthritis is rated 
based on the criteria of DC 5003 for degenerative arthritis 
established by x-ray findings, which will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
5010 adequately accounts for the veteran's arthritis 
symptomatology, and the rating under DC 5010 will be 
continued.  

However, as will be explained in greater detail below the 
medical evidence of record, specifically the August 2003 VA 
examination, indicates that the veteran's left knee 
disability encompasses symptoms in addition to the arthritis, 
specifically, mild instability of the left knee.  

Arthritis and instability of the knee may be rated separately 
under diagnostic codes 5003/5010 and 5257.  For example, a 
knee disorder rated under 5010 with x-ray evidence of 
arthritis and with medical evidence of limitation of motion 
under diagnostic codes 5260 and 5261 that meets the criteria 
for a noncompensable rating may involve additional disability 
justifying a separate rating under DC 5257 if there is 
evidence of instability or subluxation.  See VAOPGCPREC 23-
97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Therefore, if a claimant has a disability rating 
under DC 5003 or 5010 for x-ray evidence of arthritis and 
limitation of motion severe enough to warrant a 
noncompensable evaluation under DC 5260 or 5261 and there is 
also instability of the knee, a separate rating is available 
under Diagnostic Codes 5003 or 5010.  See VAOPGCPREC 9-98.

In reaching its conclusion that the veteran's additional left 
knee disability is appropriately rated under DC 5257, the 
Board must also consider the possibility of a higher rating 
under any other potentially applicable diagnostic code, see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that 
regard the Board notes that, there were no findings of 
ankylosis on examination.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  Thus, the 
veteran is not entitled to an increased rating under DC 5256 
for ankylosis.  In addition, there is no evidence of a 
dislocated cartilage as would be necessary under DC 5258.  
Finally, as indicated by the August 2003 VA examination and 
the December 2003 private medical records, the veteran does 
not have flexion limited to 60 degrees or extension limited 
to 5 degrees of either leg to warrant application of DC 5260 
or DC 5261.  

Therefore, the Board has found that the veteran's additional 
symptoms correspond to DC 5257 [Knee, other impairment of] 
and that a separate rating of those symptoms under DC 5257 is 
warranted.  

Rating for arthritis

As discussed above, ratings assigned under DC 5010 are done 
with reference to the criteria of DC 5003.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows:

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such 
major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful 
motion.

Both the private medical records and the August 2003 VA 
examination indicate that the veteran has been diagnosed with 
degenerative joint disease of the left knee.  The VA examiner 
further noted in the August 2003 examination report that the 
veteran did experience pain on motion and that the function 
of the knee was compromised.  

Under the rating criteria for DC 5010, arthritis of a joint 
is ordinarily rated based on limitation of motion.  However, 
as discussed by the Board above, the demonstrated limitation 
of motion of the veteran's left knee is noncompensable under 
both DC 5260 and DC 5261.  See VAOPGCPREC 9-04 (2004) 
[providing that where a veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately 
compensation for functional loss associated with injury to 
the leg].  For VA rating purposes, normal range of motion for 
the leg is zero degrees of extension and 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  At the August 2003 
VA examination the veteran's left knee showed extension to 
zero degrees and 100 degrees of flexion.  At the June 2002 VA 
examination, the range of motion of the veteran's left knee 
was zero to 130 degrees.  Where, as here, the limitation of 
normal range of motion is noncompensable and there is x-ray 
evidence of arthritis, a 10 percent rating is maximum rating 
allowed under the provisions of DC 5003, as applied to DC 
5010. Therefore, a rating higher than 10 percent is not 
warranted.  

In short, for reasons stated above, the Board concludes that 
assignment of a 10 percent rating for the veteran's left knee 
arthritis, which is manifested by x-ray findings of arthritis 
but without limitation of motion to such degree as to warrant 
a disability rating in excess of 10 percent, is warranted.

Additional disability

It is possible for separate disabilities of a single joint to 
be separately rated.  
See 38 C.F.R. § 4.25 (2003); Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) [separate disabilities arising from a single 
disease entity are to be rated separately].  This is 
precisely what must be done in this case.  As discussed in 
greater detail below, slight left knee instability in 
addition to noncompensable loss of range of motion has been 
identified by VA examination.  The Board believes that these 
symptoms may be rated separately under DC 5257 from the 
veteran's previously discussed arthritis rated under DC 5010.  

38 C.F.R. § 4.71a, DC 5257 provides for assignment of a 10 
percent rating when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

At the August 2003 VA examination there was, for the first 
time, medical evidence of an additional disability of the 
veteran's knee, specifically, instability.  The examiner 
found that the veteran experienced "slight" instability of 
the knee.  The Board notes that at the June 2002 VA 
examination, undertaken in connection with the original grant 
of service connection for the veteran's left knee disability, 
the examiner did not find any instability in the veteran's 
knee.  Moreover, the veteran denied any history of buckling 
or giving way at that time.  The VA outpatient treatment 
records and various private doctors records submitted by the 
veteran also do not note instability or subluxation.  In 
fact, the June 2004 record from Dr. D.S. indicates that the 
veteran's primary symptom associated with his left knee 
disability is subjective reports of pain.  There was no 
swelling or other clinically significant finding relating to 
the veteran's left knee other than crepitus on motion.  
Similarly, the December 2003 private medical records also 
documented subjective reports of pain and a range of motion 
limited to 110 degrees flexion.  There are no additional 
current records for VA or private treatment of the veteran's 
left knee disability.  The records therefore seem to document 
subjective reports of pain and a limitation of range of 
motion below a level that is separately compensable for VA 
purposes and slight instability.  

There is little, if any, other evidence which documents the 
veteran's left knee symptomatology.  As was noted in the 
veteran's June 2005 sworn testimony, he receives only 
intermittent treatment for his left knee disability.  The 
records of that treatment has been summarized above.  See 
Transcript of the Hearing, page 9.  

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating." 38 C.F.R. § 4.7 (2004).  In this 
case, the veteran's symptoms, as described above, are not so 
severe as to approximate, or more nearly approximate, the 
criteria for an evaluation in excess of 10 percent under DC 
5257.  There is no indication of a moderate or severe knee 
impairment as would allow for the assignment of a 20 or 30 
percent rating under DC 5257.  The medical evidence of record 
documents instability which has been described as "slight." 

The Board believes, however, based on the diagnosis, history 
and current findings, reported above, that the veteran's 
arthritis and instability comprise separate disabilities of 
the veteran's left knee and therefore assignment of a 
separate rating for the veteran's arthritis and an additional 
10 percent disability rating under DC 5257 for instability is 
appropriate.  See 38 C.F.R. § 4.25; See Esteban, supra.

De Luca considerations 

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with DC 
5257.  However, the provisions of 38 C.F.R. § 4.40 and § 4.45 
are for consideration in this case with respect to the rating 
under DC 5010.

Despite the veteran's complaints, the recent medical evidence 
shows that he is, at most, mildly disabled from a functional 
standpoint.  There are no findings in the medical evidence to 
suggest disuse of the left leg/knee - that is, no evidence of 
calf or quadriceps atrophy.  He does not require a brace when 
walking, and his gait is normal.  Although he may be unable 
to participate in more physically strenuous activities, the 
Board concludes that in conjunction with the mild abnormal 
findings discussed more fully above, the current 10 percent 
rating under DC 5010 adequately compensates the veteran for 
his knee disability.  

Conclusion

The medical evidence of record indicates that the veteran's 
left knee disability is comprised of arthritis symptomatology 
with a noncompensable reduction in the range of motion as 
well as mild instability.  Therefore, the veteran's left knee 
disability should be granted separate ratings for arthritis 
and for instability.  The assignment of a 10 percent 
disability rating under Diagnostic Code 5010 relating to 
arthritis of the left knee is continued.  An additional 10 
percent disability rating is assigned under Diagnostic Code 
5257 for the veteran's mild instability of the left knee.  







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected left arthritis under Diagnostic 
Code 5010 is denied.

Entitlement to a separate disability evaluation of 10 percent 
for instability of the left knee under Diagnostic Code 5257 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.


REMAND

The veteran has filed a claim of entitlement to TDIU.  At the 
veteran's September 2005 hearing, he testified that his 
individual umeployability was due to a combination of his 
service-connected left knee disability as well as 
disabilities of his right knee, left ankle and low back.  See 
Transcript of the Hearing, page 3.  In September 2005, the 
veteran submitted claims of entitlement to service connection 
of right knee and left ankle disabilities (both on a direct 
basis and claimed as secondary to his service-connected left 
knee disability).  The veteran also submitted a claim of 
entitlement to service connection of a low back disability 
claimed as secondary to his left knee disability.  At this 
time, the RO has yet to adjudicate these claims.  

Because the outcome of these claims for service connection 
may impact the claim for TDIU, the issues are inextricably 
intertwined.  Inasmuch as the veteran's service connection 
claims are inextricably intertwined with the TDIU issue 
currently on appeal, it would be premature for the Board to 
consider the veteran's claim for a total rating based on 
individual unemployability at this time.

The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As these new service connection issues 
are "inextricably intertwined" with the TDIU issue currently 
on appeal, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.

The Board notes that the veteran's case has been advanced on 
the Board's docket due to his age, and would appreciate any 
consideration the RO could afford the veteran by expediting 
these additional claims.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  Tell the veteran to submit to VA 
copies of all evidence relevant to the 
TDIU claim that he has in his possession.

2.  The RO should develop and adjudicate 
the veteran's claims for entitlement to 
service connection for a right knee 
disability, to include a right knee 
disability claimed as secondary to the 
veteran's left knee disability; a left 
ankle disability, to include a left ankle 
disability claimed as secondary to the 
veteran's left knee disability; and a 
back disability claimed as secondary to 
the service-connected left knee 
disability.  

3. After the above actions have been 
completed, the RO must then re-adjudicate 
the appellant's claim seeking entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disabilities.  If this determination 
remains unfavorable to the appellant, in 
any way, he and his representative must 
be furnished with a supplemental 
statement of the case.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


